Lttke, J.
Lawson Derresaw was convicted of cruelly treating a horse. The State relied upon circumstantial evidence that the defendant drove the horse too hard. The evidence showed that “there was no sign of any whip on the horse, no bruise, nor the hide knocked off.” It showed also that the prosecutor prosecuted Derresaw in this case because he (Derresaw) had been acquitted on another charge, while the prosecutor’s negro was fined $50. The evidence relied upon for a conviction was not sufficient to exclude every reasonable hypothesis save that of the guilt of the accused, and the court erred in overruling, the motion for a new trial.

Judgment reversed.


Broyles, G. J., and Bloodworlh, J., concur.